Mr. PRESIDING JUSTICE GEORGE J. MORAN delivered the opinion of the court: Defendant appeals from a judgment of the Circuit Court of St. Clair County granting the plaintiff a divorce, awarding her alimony, child support and attorney fees and directing a disposition of property and assets. We find that no error of law appears, that an opinion in this case would have no precedential value and that the judgment of the trial court was not against the manifest weight of the evidence. We therefore affirm the judgment of the trial court in compliance with Supreme Court Rule 23. 50 Ill.2d R. 23. Judgment affirmed. EBERSPACHER and CREBS,. JJ., concur.